Exhibit CITIBANK CREDIT CARD MASTER TRUST I EXTENSION OF SERIES 2009 EXPECTED FINAL PAYMENT DATE February 5, 2010 Reference is hereby made to the Citibank Credit Card Master Trust I Series 2009 Credit Card Participation Certificate and the related Series 2009 Supplement dated as of May 1, 2009 (the “Series 2009 Supplement”), to the Amended and Restated Pooling and Servicing Agreement dated as of October 5, 2001, as amended through the date hereof (the “Pooling and Servicing Agreement”), each among Citibank (South Dakota), National Association, as Seller and Servicer, and Deutsche Bank Trust Company Americas, as Trustee (the “Trustee”). Capitalized terms used but not defined herein have the meanings ascribed to such terms in the Pooling and Servicing Agreement or the Series 2009 Supplement, as applicable. In accordance with the definition of“Series 2009 Expected Final Payment Date” in the Series 2009 Supplement, the Seller hereby notifies the Trustee and the Series 2009 Certificateholder of the extension of the Series 2009 Expected Final
